Citation Nr: 1106589	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-01 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1. Entitlement to a higher initial rating for chronic right 
shoulder strain, status post open Bankhart repair, (previously 
rated as recurrent anterior dislocation of the right shoulder), 
evaluated as 10 percent disabling prior to March 30, 2007 and 20 
percent disabling from March 30, 2007 onward.

2. Entitlement to an increased rating for chronic right knee 
strain with mild degenerative joint disease, status post medial 
meniscus and anterior cruciate ligament (ACL) repair, evaluated 
as 10 percent disabling.

3. Entitlement to an increased rating for left ankle sprain, 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to January 
2004. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the RO in 
Phoenix, Arizona, which denied granted service connection for 
recurrent anterior dislocation of the right shoulder (nondominant 
extremity), assigning a 10 percent evaluation, continued a 10 
percent evaluation for right knee medial meniscus and anterior 
cruciate ligament repair, and continued a noncompensable 
evaluation for a left ankle sprain.

During the pendency of the appeal, the RO issued a January 2010 
rating decision increasing the initial evaluation for residuals 
of open Bankhart repair of the right shoulder (nondominant 
extremity) (previously rated as recurrent anterior dislocation of 
the right shoulder) from 10 percent to 20 percent, effective 
March 30, 2007.  The Board notes, with respect to increased 
ratings, the United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the appellant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has filed 
a notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.

In November 2010, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  

The Board has recharacterized the issues on appeal to more 
accurately represent the Veteran's claims.

In his June 2008 notice of disagreement (NOD), the Veteran 
complained of severe nerve damage that affected the lower half of 
his right leg.  Since that time, the Veteran has continued to 
allege that he had numbness/tingling in the right lower extremity 
as secondary to his service-connected right knee disability.  See 
Veteran's statements, October 2008 and January 2009; VA 
examination report, January 2010; Travel Board hearing 
transcript; November 2010.  Additionally, the Veteran indicated 
in his January 2009 statement that he was seeking an increased 
rating for his service-connected lumbar strain and disc space 
narrowing.  In view of the foregoing, the Board finds that the 
following new claims have been raised by the record: (1) service 
connection for neurological complications of the right lower 
extremity as secondary to his chronic right knee strain with mild 
degenerative joint disease, status post medial meniscus and ACL 
repair; and (2) increased rating for lumbar strain and disc space 
narrowing.  These issues are REFERRED to the RO for appropriate 
action.

The issue of higher initial rating for chronic right shoulder 
strain, status post open Bankhart repair, is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In June 2010, prior to the promulgation of a decision in the 
appeal, the Veteran submitted a written statement requesting that 
his claim for an increased rating for left ankle sprain be 
withdrawn from appellate review.

2. The Veteran's chronic right knee strain, status post medial 
meniscus and ACL repair, is manifested by mild degenerative 
arthritis (established by X-ray findings), crepitus, tenderness, 
guarding of movement, and range of motion to full extension and 
limited to 110 degrees flexion.  


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of a Substantive Appeal with 
respect to the issue of entitlement to an increased rating for 
left ankle sprain have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

2. The criteria for a rating in excess of 10 percent for chronic 
right knee strain with mild degenerative joint disease, status 
post medial meniscus and ACL repair, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Withdrawn Appeal

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204 (2010).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 
C.F.R. §§ 20.101, 20.202 (2010).

In November 2010, the Veteran submitted a statement expressing 
his desire to withdraw his appeal as to the issue of increased 
rating for left ankle sprain.  As of this time, the Board had not 
yet issued a final decision on this case; therefore the Veteran's 
withdrawal of this issue is valid.  

For the foregoing reasons, the legal requirements for a proper 
withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  
Accordingly, further action by the Board on this particular 
matter is not appropriate and the Veteran's appeal as to this 
issue should be dismissed.  38 U.S.C.A. § 7105(d).

II. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

During the pendency of the appeal, the VCAA notice requirements 
were interpreted as follows.  For an increased compensation 
claim, the veteran must be notified that he must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
(Vazquez-Flores I).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) subsequently held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific, i.e., it need not notify the veteran of alternative 
diagnostic codes, and that that the statutory scheme does not 
require 'daily life' evidence for proper claim adjudication.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(Vazquez-Flores II) (vacating and remanding in part Vazquez-
Flores I).  Most recently, the Court clarified that the notice 
must advise the veteran to submit evidence demonstrating the 
effect that the worsening of his disability has on his 
employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. 
App. October 22, 2010) (Vazquez-Flores III).  

Prior to and following the initial adjudication of the Veteran's 
claim, letters dated in October 2007 and September 2008 satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini 
II, 18 Vet. App. at 120-21.  The letters advised the Veteran of 
the information necessary to substantiate the claim, and of his 
and VA's respective obligations for obtaining specified different 
types of evidence.  The Veteran was informed of the specific 
types of evidence he could submit, which would be pertinent to 
his claim, and told that it was ultimately his responsibility to 
support the claim with appropriate evidence.  In addition, the 
Veteran was given proper notice pursuant to the Vazquez 
requirements in the September 2008 letter and provided ample 
opportunity to respond.  His responses have been associated with 
the claims file.

Subsequently, the claim was readjudicated in an October 2010 
supplemental statement of the case (SSOC).  Thus, there was no 
deficiency in notice and a harmless error analysis is not 
necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect). 

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
examination reports are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2007).

The RO provided the Veteran an appropriate VA examination in 
January 2010.  The Board finds this opinion to be comprehensive 
and sufficient in addressing the severity of the Veteran's right 
knee disability.  In this regard, it is noted that the opinions 
were rendered by a medical professional following a thorough 
examination and interview of the Veteran.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's service-connected disability since he 
was last examined.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The examination is thorough and 
adequate upon which to base a decision in this case.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

III. Increased Rating

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to report that he experiences certain symptoms.  See, e.g., 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the severity of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The Veteran is service-connected for right knee medial meniscus 
and anterior cruciate ligament repair.  He contends that his 
disability is more severe than reflected in his currently-
assigned 10 percent evaluation.  

The Veteran was afforded a VA orthopedic examination in January 
2010 for evaluation of the right knee.  It was noted that the 
Veteran had a history of arthroscopic surgery on the right knee 
in the summer of 2001 to clean up torn medial meniscus and open 
reconstruction of the right ACL in December 2001.  The Veteran 
complained of pain, weakness, locking episodes weekly, tenderness 
affecting motion of the joint, and moderate flare-ups every 2 to 
3 weeks.  He denied deformity, giving way, instability, 
stiffness, incoordination, decreased speed of motion, episodes of 
dislocation or subluxation, and effusions.  There were no 
constitutional symptoms or incapacitating episodes of arthritis.  
The Veteran's ability to stand was limited to 15 minutes, and he 
could walk more than a quarter mile but less than a mile.  He 
wore a knee brace when running or using the treadmill.  Physical 
examination revealed crepitus, tenderness, and guarding of 
movement; findings were negative for bumps consistent with 
Osgood-Schlatter's disease, mass behind the knee, clicks or 
snaps, grinding, instability, patellar abnormality, meniscus 
abnormality, abnormal tendons or bursae, and any other knee 
abnormalities.  Range of motion testing of the right knee 
demonstrated flexion from 0 to 110 degrees and normal extension 
(0 degrees).  There was no objective evidence of pain with active 
motion or following repetitive motion.  There were no additional 
limitations after three repetitions of range of motion.  It was 
noted that the Veteran reported numbness on the inside of the 
right knee, which went all the way down to the toes, if he just 
tapped on the right knee; he also got this sensation if he bumped 
his right knee.  X-rays of the right knee revealed previous ACL 
reconstruction, mild degenerative arthritic disease with minimal 
spur formation and slight narrowing of the lateral joint 
compartment.  The diagnosis was chronic right knee strain with 
mild degenerative joint disease.  It was noted that this 
disability impacted the Veteran's occupational activities in the 
areas of decreased mobility, problems with lifting and carrying, 
lack of stamina, weakness or fatigue, decreased strength in the 
lower extremity, and pain.  

At the November 2010 Travel Board hearing, the Veteran complained 
of aching, instability, swelling and locking of the right knee.  
He testified that the levels of pain and instability increased 
with repetitive motion.  He also indicated that he wore a knee 
brace when participating in any kind of physical activity.  
As previously noted, the Veteran is currently assigned a 10 
percent rating for chronic right knee strain with mild 
degenerative joint disease, status post medial meniscus and ACL 
repair.  

Diagnostic Code 5003 provides that degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  However, when limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each major joint or groups 
of minor joints affected by limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A compensable 
evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for 
painful motion) is in order where arthritis is established by X-
ray findings and no actual limitation of motion of the affected 
joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  

Under Diagnostic Code 5260, limitation of flexion of the leg to 
45 degrees is rated as 10 percent disabling; flexion limited to 
30 degrees is rated as 20 percent disabling; and flexion limited 
to 15 degrees is rated at 30 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, 
limitation of extension of the leg to 10 degrees is rated as 10 
percent disabling; extension limited to 15 degrees is rated as 20 
percent disabling; extension limited to 20 degrees is rated as 30 
percent disabling; extension limited to 30 degrees is rated as 40 
percent disabling; and extension limited to 45 degrees is rated 
as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Normal (full) range of motion of the knee is from 0 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71a, Plate II.  Separate ratings may be awarded for limitation 
of flexion and limitation of extension of the same knee joint. 
VAOPGCPREC 09-04 (Sept. 17, 2004).

In order to receive a rating in excess of 10 percent based on 
limitation of motion, the Veteran would have to have flexion 
limited to 30 degrees or extension limited to 15 degrees.  See 38 
C.F.R. § 4.71a, DCs 5260, 5261.  The evidence, as discussed 
above, demonstrates that the range of motion in the Veteran's 
right knee is limited to 110 degrees flexion.  The evidence also 
shows that he has full extension.  The Veteran clearly does not 
meet the criteria for a noncompensable rating based on limitation 
of flexion or extension.  38 C.F.R. § 4.71a, DCs 5260, 5261.  As 
such, under Diagnostic Code 5003, the Veteran is entitled to no 
more than a 10 percent rating in recognition of the January 2010 
X-ray findings of mild degenerative arthritic disease with 
noncompensable limitation of motion.  It is noted that under 
Diagnostic Code 5003, a 20 percent rating may be assigned in 
absence of limitation of motion where there is X-ray evidence of 
involvement of 2 or more major joints with occasional 
incapacitating exacerbations.  Here, there are no incapacitating 
exacerbations.  Higher ratings under Diagnostic Codes 5003, 5260 
and 5261 are therefore not available.  

The Veteran reported at the January 2010 examination that he 
experiences symptoms of pain, weakness, locking episodes weekly, 
tenderness affecting motion of the joint, and moderate flare-ups 
every 2 to 3 weeks.  See Washington, supra.  The Board has 
examined the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 in 
order to evaluate the existence of any functional loss due to 
pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the Veteran's right knee.  
See DeLuca, supra.  Although there is objective evidence of 
tenderness and guarding of movement, these findings are not shown 
to be productive of functional loss.  It was specifically noted 
at the January 2010 examination that there was no objective 
evidence of pain with active motion and no objective evidence of 
pain following repetitive motion.  To the extent the Veteran's 
subjectively reported symptoms of pain, weakness and flare-ups 
may be productive of functional loss, the Board notes that these 
symptoms already form the basis of his currently-assigned 10 
percent rating.  There is no medical evidence of record that the 
Veteran currently experiences pain, weakness or tenderness that 
causes additional limitation of motion beyond that contemplated 
by the assigned evaluation. Accordingly, the Board finds that a 
higher rating under the DeLuca criteria is not warranted.  See 38 
C.F.R. § 4.14.

Separate ratings may be assigned for arthritis with limitation of 
motion of a knee (DCs 5003-5010) and for instability of a knee 
(DC 5257).  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. 
Reg. 63,604 (1997) and VAOPGCPREC 9-98 (August 14, 1998), 
published at 63 Fed. Reg. 56,704 (1998); see also Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) (separate disability ratings 
may be assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of the 
other condition.).

Under Diagnostic Code 5257, a 10 percent rating is warranted for 
impairment of the knee with slight recurrent subluxation or 
lateral instability; a 20 percent rating for impairment with 
moderate recurrent subluxation or lateral instability; and a 30 
percent rating for impairment with severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  Subluxation 
of the patella is "incomplete or partial dislocation of the knee 
cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  

The Board observes that the words "slight," "moderate," and 
"severe," as used in the various diagnostic codes, are not 
defined in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Here, there are no objective findings in the record indicative of 
lateral instability or recurrent subluxation.  The Veteran denied 
symptoms of giving way, instability, episodes of dislocation and 
episodes of subluxation at the January 2010 examination.  
Although the Veteran has reported episodes of locking (at the 
January 2010 examination), instability (at the November 2010 
hearing) and indicates that he sometimes wears a knee brace, 
there were no objective findings of instability at the January 
2010 examination.  In this regard, as the Veteran does not have 
any instability that can be objectively elicited, any instability 
that he may have does not rise to a level that can be considered 
"slight."  A separate rating under Diagnostic Code 5257 is 
therefore not warranted.  

The Board must also consider other possible avenues for a higher 
rating.  Knee impairment with cartilage, semilunar, dislocated, 
with frequent episodes of "locking," pain, and effusion into 
the joint is rated at 20 percent.  38 C.F.R. § 4.71a, DC 5258.  
Similarly, Diagnostic Code 5259 assigns a 10 percent rating for 
surgically removed cartilage that is symptomatic.  A "semilunar 
cartilage" is one of the menisci of the knee joint.  Stedman's 
Medical Dictionary, 296 (27th ed., 2000).  The evidence shows 
that the Veteran has undergone medial meniscus and ACL repair of 
the right knee, which indicates that portions of cartilage may 
have been surgically removed.  However, the January 2010 
examination was negative for any symptomatic cartilage 
abnormalities, and there were no findings of dislocated semilunar 
cartilage.  As such, the Board concludes that higher ratings are 
not available under these diagnostic codes.

The Board has considered the application of other diagnostic 
codes.  The Ratings Schedule provides ratings for ankylosis (DC 
5256), tibia and fibula impairment (DC 5262), and genu recurvatum 
(DC 5263).  38 C.F.R. § 4.71a.  The Board notes that ankylosis is 
defined as "immobility and consolidation of a joint due to 
disease, injury, surgical procedure." Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 
"stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint", citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).  In this 
regard, the medical evidence of record does not show the Veteran 
to have ankylosis.  The aforementioned range of motion findings 
clearly demonstrate that the Veteran's right knee is not fixed or 
immobile.  With regard to malunion or nonunion of tibia and 
fibula, the Board notes that there is no evidence of fracture or 
dislocation in any of the January 2010 X-ray study.  There is 
likewise no evidence that the Veteran has, or ever had, genu 
recurvatum.  As such, further inquiry into the remaining 
diagnostic codes is moot.

Furthermore, the Board has considered the possibility of staged 
ratings.  See Fenderson, supra; Hart, supra.  The Board, however, 
concludes that the criteria for a rating in excess of 10 percent 
have at no time been met.  Accordingly, staged ratings are 
inapplicable. 

In light of the foregoing, the Board concludes that an increased 
rating for chronic right knee strain with mild degenerative joint 
disease, status post medial meniscus and ACL repair, is not 
warranted.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Finally, the Board has considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the Veteran's chronic right knee 
strain with mild degenerative joint disease, status post medial 
meniscus and ACL repair, is not inadequate.  His complained-of 
symptoms are those contemplated by the rating criteria.  There 
are no symptoms left uncompensated or unaccounted for by the 
assignment of a schedular rating.  The evidence shows that the 
Veteran works as a loan underwriter, which is a desk job.  See 
Travel Board hearing transcript, November 2010.  To the extent 
the January 2010 examination report indicates that the Veteran's 
right knee disability has significant effects on his occupation, 
these limitations are already accounted for by the rating 
schedule.  It does not appear that the Veteran has an 
"exceptional or unusual" disability; he merely disagrees with the 
assigned evaluations for his level of impairment.  In other 
words, he does not have any symptoms from his service-connected 
condition that are unusual or are different from those 
contemplated by the schedular criteria.  The available schedular 
evaluations for the service-connected disability are adequate.  
Referral for extraschedular consideration is not warranted.  See 
VAOPGCPREC 6-96; see also Thun, supra.


ORDER

The issue of entitlement to an increased rating for left ankle 
sprain is dismissed.

An increased rating for chronic right knee strain with mild 
degenerative joint disease, status post medial meniscus and ACL 
repair, is denied.


REMAND

After a thorough review of the claims file, the Board finds that 
the record is not sufficiently developed to ensure an informed 
decision as to the issue of higher initial rating for chronic 
right shoulder strain, status post open Bankhart repair.  

In a statement dated in October 2008, the Veteran indicated that 
he had missed several days of work to go to the emergency room 
for his shoulder separations.  He submitted printouts of his 
insurance claims listing the dates of treatment and the names of 
the providers.  Specifically, this evidence shows treatment at 
Arrowhead Community Hospital on February 4, 2008, February 5, 
2008 and July 9, 2008.  There is no indication from the record 
that any effort has been made to obtain any treatment records 
from Arrowhead Community Hospital.  As the aforementioned records 
are necessary to the adjudication of the Veteran's claim, this 
case must be remanded in order for the AOJ to assist the Veteran 
in obtaining these relevant medical records.  

The record reflects that the Veteran most recently underwent 
right shoulder arthroscopy on February 13, 2009.  The Veteran 
testified at the November 2010 Travel Board hearing that he 
underwent this surgery after dislocating his shoulder in January 
2009 and that he took about three months off work following the 
surgery.  In this case, the claims file contains only a select 
few records from Sun Health pertaining to the Veteran's February 
2009 right shoulder arthroscopy.  The Board observes that 
treatment records leading up to the date of the surgery are 
necessary to determining the level of impairment of his service-
connected right shoulder disability prior to the surgery.  The 
fact that surgery was required strongly suggests that the 
Veteran's symptoms were changing.  In addition, treatment records 
subsequent to the date of the surgery are necessary to determine 
whether a convalescent rating under 38 C.F.R. § 4.30 may be 
assigned for a period of time following the surgery.  On remand, 
the AOJ should assist the Veteran in obtaining all outstanding 
records from Sun Health of treatment relating to the right 
shoulder and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence in 
support of his claim.  Based on his 
response, the AOJ should attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  

Specifically, once authorization has been 
obtained from the Veteran, the AOJ must 
request, obtain, and associate with the 
claims file all private medical records 
identified by the Veteran, as well as VA 
treatment records, if any, related to his 
right shoulder disability.  At the very 
least, this evidence should include records 
of private treatment from Arrowhead 
Community Hospital on February 4, 2008, 
February 5, 2008 and from Sun Health prior 
to and following the February 13, 2009 
right shoulder arthroscopy.  

All attempts to secure this evidence must 
be documented in the claims file by the 
AOJ.  If, after making reasonable efforts 
to obtain named records the AOJ is unable 
to secure same, the AOJ must notify the 
Veteran and (a) identify the specific 
records the AOJ is unable to obtain; (b) 
briefly explain the efforts that the AOJ 
made to obtain those records; and (c) 
describe any further action to be taken by 
the AOJ with respect to the claim. The 
Veteran must then be given an opportunity 
to respond.

2.  Thereafter, the AOJ should undertake 
any and all further development indicated 
by the evidence of record, to include 
scheduling the Veteran for an additional VA 
examination, if necessary.  

3.  After completing the aforementioned 
actions, reviewing the additional evidence 
received since the issuance of the October 
2010 SSOC, and conducting any other 
development that may be indicated, the AOJ 
should readjudicate the claim.  In doing 
so, the AOJ should consider whether the 
assignment of a convalescent rating under 
38 C.F.R. § 4.30 is warranted at any time 
during the period on appeal.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


